Citation Nr: 0904997	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation higher than 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	J. Morgan Houck, Attorney at 
law


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel




INTRODUCTION

The veteran had active service from December 1965 to November 
1967, including combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the veteran's attorney, J. Morgan Houck, 
submitted correspondence dated in August 2008 advising that 
he would no longer be representing the veteran in his appeal 
for disability benefits.  In December 2008, the Board sent a 
letter to Mr. Houck advising him that his letter had been 
construed as a motion to withdraw from VA representation 
because (1) jurisdiction of the veteran's appeal had been 
transferred to the Board following the issuance of the Joint 
Motion to Remand and Court Order granting the motion in April 
2008, and (2) the claims file did not indicate that the 
veteran had revoked Mr. Houck's authority to act on his 
behalf or that the veteran had designated a new 
representative.  The Board further explained that his right 
to withdraw services after an appeal had been certified to 
the Board was governed by 38 C.F.R. § 20.608 and outlined the 
requirements for a motion to withdraw representation.  The 
record reflects that the attorney did not respond to the 
Board's letter.  As the letter specifically advised Mr. Houck 
that VA would assume that he wished to remain the veteran's 
representative if VA did not receive response from him within 
30 days, the Board will continue to recognize him as the 
veteran's representative.  

The veteran's claim of entitlement to service connection of 
tinnitus was previously denied by the Board in May 2007 and 
the veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In April 2008, the 
veteran through his representative and the Secretary of 
Veterans Affairs (the parties) submitted a Joint Motion to 
Remand (Joint Motion) requesting that the portion of the 
Board's decision that denied service connection for tinnitus 
be vacated and remanded to the Board.  In an April 2008 
Order, the Court granted the motion.  The case now returns to 
the Board following the Court Order.

In May 2007, the Board also remanded the issue of entitlement 
to a higher initial rating for PTSD.  As there has been 
compliance with its prior Remand, the Board will adjudicate 
the claim.  Stegall v. West, 11 Vet. App. 268 (1998).      

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the overall disability 
picture associated with the veteran's PTSD more closely 
approximates total occupational and social impairment to 
support a finding that the veteran's psychiatric disability 
more nearly approximates the criteria associated with a 100 
percent rating under Diagnostic Code 9411.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for the 
veteran's service-connected PTSD have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal with 
respect to the veteran's increased rating claim for PTSD, no 
further notification or assistance is necessary to develop 
facts pertinent to this claim.  Any notice defect with 
respect to the element of effective date that may be present 
will be addressed by the AOJ when effectuating the award of 
benefits.   

Analysis 

The veteran seeks entitlement to a higher initial rating for 
his service-connected PTSD.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD is presently assigned a 
70 percent rating effective January 9, 2003 under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  A 70 percent rating is 
prescribed when there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2008).  

In order for the veteran to receive the next higher 
disability rating of 100 percent for his PTSD, the evidence 
should show that his psychiatric disability more closely 
approximates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

A review of the record reveals that there is some conflicting 
medical evidence of record regarding the current level of 
severity of the veteran's PTSD.  Indeed, the veteran is not 
shown to demonstrate much of the symptomatology contemplated 
in a 100 percent rating in VA treatment records pertaining to 
PTSD or VA PTSD examination reports relevant to the appeal 
period.  However, the veteran's treating VA psychiatrist (Dr. 
R.A.) wrote in a February 2008 treatment record that he 
believed that the veteran's PTSD symptoms (e.g., frequent 
nightmares, anger that has resulted in losing jobs and being 
jailed three times, and isolating behavior) rendered him 
"100% disabled" and precluded his ability to obtain or 
maintain gainful employment.  Dr. R.A. additionally noted 
that the veteran's symptoms were longstanding and it was 
unlikely that there would be resolution of the symptoms in 
the foreseeable future despite his participation in therapy.  
Dr. R.A. further assigned a Global Assessment Functioning 
(GAF) score of 38, which indicates that the veteran has some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
Moreover, the Board observes that medical evidence reveals 
that PTSD symptoms have been essentially unchanged during the 
time relevant to this appeal, which tends to support Dr. 
R.A.'s assessment that the veteran's PTSD symptoms are 
longstanding.      

After consideration of the psychiatric symptomatology 
demonstrated by the veteran as well as his unemployability 
due to psychiatric disability, the Board resolves any doubt 
in favor of the veteran in concluding that the overall 
disability picture associated with the veteran's service-
connected PTSD more closely approximates total occupational 
and social impairment warranting a 100 percent disability 
rating on a schedular basis for the entire appeal period.  


ORDER

Entitlement to an initial evaluation of 100 percent for 
service-connected PTSD is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

In the April 2008 Joint Motion, the parties agreed that a 
remand was necessary based on VA's failure to provide an 
adequate medical examination for the veteran with respect to 
his tinnitus claim.  The parties explained that the June 2003 
VA examination was inadequate because the examiner relied on 
the fact that there was no documentation of tinnitus in the 
claims folder in arriving at the conclusion that the 
veteran's tinnitus was not related to service.  The parties 
further noted that the examiner failed to discuss and 
consider properly the veteran's lay statements regarding his 
in-service noise exposure and onset of tinnitus adding that 
it was unclear whether the examiner took into account the 
veteran's combat status and statements regarding noise 
exposure in arriving at his conclusion.    

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with a 
VA audiological examination to determine 
the identity of any tinnitus that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be 
reviewed in connection with the 
examination.  

Based on review of the claims folder to 
include the April 2008 Joint Motion, the 
examiner should state whether or not any 
current tinnitus is at least as likely as 
not (i.e., probability of 50 percent), 
related to the veteran's active military 
service to include in-service noise 
exposure.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was reviewed.  (Please note that the 
Joint Remand found the opinion offered by 
the June 2003 audiological examiner was 
inadequate because the examiner based the 
opinion primarily on the lack of in-
service notation of tinnitus and did not 
consider the veteran's lay statements 
regarding his in-service exposure to noise 
and onset of tinnitus at that time.  The 
veteran is in receipt of the Combat 
Infantryman Badge and Purple Heart and 
contends that he currently suffers from 
tinnitus due to acoustic trauma sustained 
as a result of military noise exposure to 
include combat noise during his service in 
Vietnam.  Please accept the veteran's 
account of in-service combat noise 
exposure as fact.))     

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


